Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 12/15/2020. Claims 1-3, 5-12, 14-18 and 20 are currently pending. Claims 4, 13 and 19 are canceled per Applicant’s request.

Response to Amendment
Applicant's amendment, filed on 12/25/2020, is entered into further examination and appreciated by the examiner.

Response to Arguments
Regarding arguments on the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments on the rejections under 35 USC 101, Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues (pg. 9 line 11 from the bottom – pg. 11 line 5) that the current application presents an improvement in the claims similar to the claims in McRO v. Bandai Namco, et al., 837 F. 3d 1299 (Fed. Cir. 2016), hereinafter ‘Macro’ because current amended independent claims reflect an improvement to the technical field by extracting and processing the shear slowness information low frequency asymptotes of 
Examiner respectfully disagrees with Applicant’s arguments because the current application is not the first or the only invention which provides an improvement to the technical filed by extracting and processing the shear slowness information low frequency asymptotes of received borehole waveforms. The prior art of record, Tang, discloses an improved techniques for processing the dispersion data in low frequencies as can be seen in its disclosure (For the curve-fitting method, the fitting curve needs to fit not only the “flat' ‘i.e., the low-frequency’ portion, but also the dispersive ‘frequency-varying’ portion, of the entire dispersion data, reducing the effects of data outliers ‘noise’ that cause the spurious histogram peaks, One example of novelty of the technique is … that the fitting curve disclosed herein contains a minimal set of only four parameters and is able to capture the dispersion characteristics of a variety of guided wave modes [0020], true formation slowness, the arc tangent function is better suited for the dispersion data that shows variations toward low-frequencies, while the hyper tangent function is more appropriate if the low-frequency trend of the dispersion data is flat. This … example demonstrates that the multiple-parameter dispersion curve of a guided wave can indeed be well fit with the proposed simple function [0038]). 
e.g. abstract idea, cannot be considered as an improvement to the computer or other technology or technical field thus cannot be treated as an integration into a practical application.
To understand how to amend the claims to show integrating into a practical application, please refer to the latest guideline, the 2019 October Update: Subject Matter Eligibility guideline (2019 PEG Oct Update), which discusses “integrating into a practical application“ at Step 2A prong 2 test (See pg. 10 line 1 – pg. 15 line 25, “III. Evaluating Whether A Judicial Exception Is Integrated Into A Practical Application At Step 2A Prong Two”).

Regarding arguments on the rejections under 35 U.S.C. §103, Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues (pg. 12 line 1 – 16) that the cited prior art references, Tang and Collins, fail to disclose the newly incorporated limitation “determining a fitting range" in the same way as described in the specification.
Examiner submits that the Applicant’s intended correct meaning of “fitting range” as described in the specification is not included in the newly amended independent claims as Applicant argued because the claim simply recites “determining a fitting 
Even if the claims were to be further amended to describe the fitting range with specifics details equivalent to the specification, the newly found prior art reference Ivosev (US 20130124104 A1) discloses the fitting range as “nonzero confidence values” [0032-0033]” in the method of finding a peak, equivalent to edge fitting, by fitting “a probability density to a segment of data thought to include a peak [0019]”, by minimizing “the sum of squared differences or the sum of orthogonal differences between the peak predictor and the data points with nonzero confidence values [0031-0032]”. When the teaching of Tang and Collins are modified in view Ivosev, it would be obvious to the person having ordinary skill in the art before the effective filing date of the current application to disclose “determining the fitting range” to perform edge fitting for a desired accuracy as the specification describes.
Therefore, still under a broadest reasonable interpretation, the rejection is maintained. See the new office action below.


Specification
	The disclosure is objected to because of the following informalities: In 
Paragraph 0050, the phrase “between the actual edge of slowness density log 655 and the edge fitting function” in “Once the fitting range is determined, a fitting operation can then be performed to minimize the misfit between the actual edge of slowness density log 655 and the edge fitting function” should be replaced with “between the within the fitting range” or with an appropriate phrase for clarity according to equation (5).
Appropriate corrections are required.

Claim Objections
	Claims 1, 10, and 16 are objected to because of the following informalities:  
As per claims 1, 10 and 16, the limitation “minimizing a misfit between an actual edge of the slowness density log and an edge fitting function” should be replaced with “minimizing a misfit between 
	Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-12, 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method, comprising: (1.A)
obtaining, from an acoustic logging tool in a borehole, acoustic waveforms; (1.B)
extracting a slowness-frequency response from the acoustic waveforms, wherein the slowness- frequency response is generated based at least in part upon a dispersion analysis; (1.C)
calculating a slowness density log of the slowness-frequency response; (1.D)
obtaining an initial shear slowness estimate based on the slowness density log; (1.E)
wherein obtaining an initial shear slowness estimate further comprises performing edge fitting by:
	determining a fitting range; (1.E.1)
	minimizing a misfit between an actual edge of the slowness density log and an edge fitting function; (1.E.2)
	and calculating the initial shear slowness estimate based on the minimized misfit; (1.E.3)
generating a dispersion model comprising one or more model parameters; (1.F)
performing a dispersion auto match inversion to obtain a final shear slowness estimate, wherein the dispersion auto match inversion is performed based on at least the slowness-frequency response and the dispersion model. (1.G)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are subject to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into (or recite) an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, limitation/steps of “extracting a slowness-frequency response from the acoustic waveforms, wherein the slowness- frequency response is generated  
Limitations/steps of “calculating a slowness density log of the slowness-frequency response; (1.D) obtaining an initial shear slowness estimate based on the slowness density log; (1.E)” and newly incorporated limitations (1.E.1 ~1.E.3) are treated as belonging to mathematical concept grouping or combination of mathematical and mental process groupings in light of Spec. eq. 2 of [0044-0045] for limitation (1.D) and in light of Spec. eq. 3-6 of [0049-0050] for limitation groups (1.E and 1.E.1~1.E.3).
Limitation/step “performing a dispersion auto match inversion to obtain a final shear slowness estimate, wherein the dispersion auto match inversion is performed based on at least the slowness-frequency response and the dispersion model (1.G)” is treated as combination of mathematical concept (in light of being optimization problem, i.e. Spec. eq. 11 and eq. 12 [0055]) and optional insignificant extra solution activity (if dispersion auto match inversion is performed by running an optimization tool or simulation).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claims comprise the following additional elements: (Side note: duplicated limitations/elements are not repeated)
In Claim 1: “A method (1.A)”  and “obtaining, from an acoustic logging tool in a borehole, acoustic waveforms”;
In Claim 10: “A system”, “an acoustic logging tool having an array of receivers configured to acquire acoustic waveforms”, “at least one processor in communication with the acoustic logging tool, wherein the processor is coupled with a non-transitory computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, cause the at least one processor to”; 
In Claim 16: “A computer-readable device having stored therein instructions which, when executed by at least one processor, cause the at least one processor to perform operations”;
As per claim 1, the additional element in the preamble of “A method” (1.A) is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. 
The limitation/step “obtaining, from an acoustic logging tool in a borehole, acoustic waveforms” represents a data gathering/acquisition process step in the art and only add insignificant extra-solution activity to the judicial exception.
In Claim 10, the additional element in the preamble of “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a 
In Claim 16, the additional element in the preamble of “A computer-readable device having stored therein instructions which, when executed by at least one processor, cause the at least one processor to perform operations” is not qualified for a meaningful limitation and it generally recites instructions that perform steps of judicial exception. The limitations/elements “computer-readable device and processor” are generic and not particular.
In conclusion, the above additional elements considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
In the Step 2B, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art. 

  The claims, therefore, are not patent eligible. The same analysis applies to remaining claims 2-3, 5-12, 14-18 and 20 in the same way as claim 1 using the provided record of prior art.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tang (US 20100085835 A1), hereinafter, ‘Tang’ in view of Collins (US 20150049585 A1), hereinafter ‘Collins’ and Ivosev (US 20130124104 A1), hereinafter ‘Ivosev’.
As per claim 1, Tang discloses the claim as follows.

	obtaining, from an acoustic logging tool in a borehole, acoustic waveforms; (earth formation, acoustic source, acoustic receivers, acoustic waveform data [0009]; a logging instrument in a borehole penetrating the earth [0019, Fig. 7], receiver, acoustic waveform data [0058, Fig. 6 step 62])
	extracting a slowness-frequency response from the acoustic waveforms, the slowness-frequency response based at least in part upon a dispersion analysis; (transforming the acoustic waveform data into a frequency domain; calculating a slowness-frequency coherence function using the frequency domain data; [0009], implying extracting a slowness-frequency response from the acoustic waveforms is performed to calculate coherency function, transforming the acoustic wave form data into a frequency domain to provide frequency domain data, calculating a slowness-frequency coherence function using the frequency domain data [0058, Fig. 6 step 63, 64])
	calculating a slowness density log of the slowness-frequency response; (coherence function, variable-density ‘VD’, with the peak of the function ‘center of the VD image’ [0037, Fig. 1B], VD image display of a slowness probability density function, denoted by SPD [0041, eq. 11, Fig. 2A-2B])
	obtaining an initial shear slowness estimate based on the slowness density log; (selecting slowness dispersion data from peaks of the slowness-frequency coherence function, i.e. equivalent to the center of slowness density log [0009], selecting slowness dispersion data from peaks of the slowness-frequency coherence function [0058, Fig. 6 step 65])

Tang further discloses “generating a dispersion model comprising one or more model parameters; (analytical curve to fit the actual dispersion data, the fitting curve disclosed herein contains a minimal set of only four parameters [0020]; dispersion characteristics, model parameters, curve on the frequency axis, implying a dispersion model [0027-0029]) and 
	“performing a dispersion auto match inversion to obtain a final shear slowness estimate, the dispersion auto match inversion based on at least the slowness-frequency response and the dispersion model” (The curve fitting is done by minimizing the following objective function constructed as the misfit error between the theoretical curve, equivalent to the dispersion model, and dispersion data, equivalent to the slowness-frequency response [0029, eq. 7]).

However, Tang does not explicitly cite “performing a dispersion auto match inversion to obtain a final shear slowness estimate”.

Collins also discloses “generating a dispersion model comprising one or more model parameters” (dispersion curves, i.e., the expected slowness of a given acoustic wave mode as a function of frequency for a given set of parameters, the model parameters [0039, Fig. 8, step 804]) and 
 equivalent to the dispersion model, estimate what portions of the dispersion curves computed from the data have substantial noise, equivalent to the slowness-frequency response [0050], solves for shear wave slowness [0052, Fig. 8 block/step 808, 810, 816], equivalent to obtaining a final share slowness estimate).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Tang in view of Collins to “perform a dispersion auto match inversion to obtain a final shear slowness estimate, the dispersion auto match inversion based on at least the slowness-frequency response and the dispersion model” for an accurate estimate of shear slowness to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically (Tang - A challenge for processing acoustic data, is how to correctly handle the dispersion effect of the waveform data, because the dispersion effect is the fundamental nature of elastic wave propagation in a waveguide such as a borehole penetrating an earth formation [0004]) (Collins - The most sought-after information [0001], multiple wave propagation modes, the propagation speeds of these various modes often indicate formation density and 

Tang further discloses “wherein obtaining an initial shear slowness estimate further comprises performing edge fitting by:” (detecting edge of the peak distribution [0007 line 5 from the end], detecting the edge of the peak may also provide an estimate of the formation slowness, curve-fitting method [0041 line 5-1 from the end]; slowness curve tracks the edge of the SPD function quite well. We recall that the method of Huang and Yin (2005) estimates the formation slowness by detecting the edge of the histogram [0042]), 
	“a fitting range” (calculate the slowness-frequency coherence function in … slowness range of 490-820 us/m  [0037], the curve-fitting method, within wide range between 260 and 920 us/m, slowness probability density function [0041, Fig. 2], As shown in Panel 21 of FIG. 2B, this slowness curve tracks the edge of the SPD function quite well, detecting the edge of the histogram, which, in our case, is the SPD function shown in Panel 21 [0042, Fig. 2B]) and 
	“calculating the initial shear slowness estimate based on the minimized misfit“ (a minimum of the misfit error function in the vicinity of the approximate values using a local minimization method and the approximate values as an initial estimate [claim 11]). 



Ivosev discloses “determining a fitting range” (fitting probability density to a segment of data thought to include a peak [0019]; the data points with nonzero confidence values [0032-0033], equivalent to a fitting range),
	“minimizing a misfit between a density log and an edge fitting function (minimizes the sum of squared differences or the sum of orthogonal differences between the peak predictor, equivalent to an edge fitting function, and the data points with nonzero confidence values, equivalent to a density log [0032])
	and calculating the initial data position estimate based on the minimized misfit; (the optimum fit. Model parameters can include… position … of … density functions [0033], equivalent to interested initial data position estimate corresponding the edge or peak).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Ivosev to perform “determining a fitting range; minimizing a misfit between an actual edge of the slowness density log and an edge fitting function; and calculating the initial shear slowness estimate based on the minimized misfit” for an accurate estimate of shear slowness to obtain the most sought-

As per claim 10, Tang discloses the claim as follows.
	A system comprising: (apparatus [0010])
	an acoustic logging tool having an array of receivers configured to acquire acoustic waveforms; (an acoustic source, receivers, acoustic waveform data [0010]; logging tool [0064, Fig. 7 item 70 items 77, claim 4])
	and at least one processor in communication with the acoustic logging tool, wherein the processor is coupled with a non-transitory computer-readable storage medium having stored therein instructions which, when executed by the at least one processor, cause the at least one processor to: (a processing system [0010], The system may have components such as a processor, storage media, memory, input, output, communications link, in conjunction with a set of computer executable instructions stored on a computer readable medium, when executed causes a computer to implement the method of the present invention [0062, Fig, 7 items 78 and 79])
	obtain, from an acoustic logging tool in a borehole, acoustic waveforms; (earth formation, acoustic source, acoustic receivers, acoustic waveform data [0009]; a logging instrument in a borehole penetrating the earth [0019, Fig. 7], receiver, acoustic waveform data [0058, Fig. 6 step 62])
	extract a slowness-frequency response from the acoustic waveforms, wherein the slowness-frequency response is generated based at least in part implying extracting a slowness-frequency response from the acoustic waveforms is performed to calculate coherency function, transforming the acoustic wave form data into a frequency domain to provide frequency domain data, calculating a slowness-frequency coherence function using the frequency domain data [0058, Fig. 6 step 63, 64])
	calculate a slowness density log of the slowness-frequency response; (coherence function, variable-density ‘VD’, with the peak of the function ‘center of the VD image’ [0037, Fig. 1B], VD image display of a slowness probability density function, denoted by SPD [0041, eq. 11, Fig. 2A-2B])
	obtain an initial shear slowness estimate based on the slowness density log; (selecting slowness dispersion data from peaks of the slowness-frequency coherence function, i.e. equivalent to the center of slowness density log [0009], selecting slowness dispersion data from peaks of the slowness-frequency coherence function [0058, Fig. 6 step 65])

Tang further discloses “generate a dispersion model comprising one or more model parameters; (analytical curve to fit the actual dispersion data, the fitting curve disclosed herein contains a minimal set of only four parameters [0020]; dispersion characteristics, model parameters, curve on the frequency axis, implying a dispersion model [0027-0029]) and 


However, Tang does not explicitly cite “performing a dispersion auto match inversion to obtain a final shear slowness estimate”.

Collins also discloses “generate a dispersion model comprising one or more model parameters” (dispersion curves, i.e., the expected slowness of a given acoustic wave mode as a function of frequency for a given set of parameters, the model parameters [0039, Fig. 8, step 804]) and 
	explicitly discloses  “perform a dispersion match inversion to obtain a final shear slowness estimate” (determine the best-matching parameterized dispersion curves [0037, Fig. 7 block/step 718], slowness of mode X, coefficients as a function of frequency [0040], objective function for the inversion algorithm to minimize with respect to γ and s [0041, eq. 6]; the set of theoretical curves, provide an estimate of what the shape of the dispersion curves, equivalent to the dispersion model, estimate what portions of the dispersion curves computed from the data have substantial noise, equivalent to the slowness-frequency response [0050], solves for shear wave slowness 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Tang in view of Collins to “perform a dispersion auto match inversion to obtain a final shear slowness estimate, the dispersion auto match inversion based on at least the slowness-frequency response and the dispersion model” for an accurate estimate of shear slowness to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically.

Tang further discloses “perform edge fitting to obtain the initial shear slowness estimate by:” (detecting edge of the peak distribution [0007 line 5 from the end], detecting the edge of the peak may also provide an estimate of the formation slowness, curve-fitting method [0041 line 5-1 from the end]; slowness curve tracks the edge of the SPD function quite well. We recall that the method of Huang and Yin (2005) estimates the formation slowness by detecting the edge of the histogram [0042]), 
	“a fitting range” (calculate the slowness-frequency coherence function in … slowness range of 490-820 us/m  [0037], the curve-fitting method, within wide range between 260 and 920 us/m, slowness probability density function [0041, Fig. 2], As shown in Panel 21 of FIG. 2B, this slowness curve tracks the edge of the SPD function quite well, detecting the edge of the histogram, which, in our case, is the SPD function shown in Panel 21 [0042, Fig. 2B]) and 


However, the combined prior art does not explicitly disclose “determining a fitting range” and is silent regarding “minimizing a misfit between an actual edge of the slowness density log and an edge fitting function”.

Ivosev discloses “determining a fitting range” (fitting probability density to a segment of data thought to include a peak [0019]; the data points with nonzero confidence values [0032-0033], equivalent to a fitting range),
	“minimizing a misfit between a density log and an edge fitting function (minimizes the sum of squared differences or the sum of orthogonal differences between the peak predictor, equivalent to an edge fitting function, and the data points with nonzero confidence values, equivalent to a density log [0032])
	and calculating the initial data position estimate based on the minimized misfit; (the optimum fit. Model parameters can include… position … of … density functions [0033], equivalent to interested initial data position estimate corresponding the edge or peak).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Ivosev to perform “determining a fitting range; 

As per claim 16, Tang discloses the claim as follows.
	A computer-readable device having stored therein instructions which, when executed by at least one processor, cause the at least one processor to perform operations comprising: (a computer-readable medium comprising computer-readable instructions [0011], processor, in conjunction with a set of computer executable instructions stored on a computer readable medium, when executed causes a computer to implement the method of the present invention [0062])
	obtaining, from an acoustic logging tool in a borehole, acoustic waveforms; (earth formation, acoustic source, acoustic receivers, acoustic waveform data [0009]; a logging instrument in a borehole penetrating the earth [0019, Fig. 7], receiver, acoustic waveform data [0058, Fig. 6 step 62])
	extracting a slowness-frequency response from the acoustic waveforms, wherein the slowness-frequency response is generated based at least in part upon a dispersion analysis; (transforming the acoustic waveform data into a frequency domain; calculating a slowness-frequency coherence function using the frequency domain data; [0009], implying extracting a slowness-frequency response from the acoustic waveforms is performed to calculate coherency function, transforming the acoustic wave form data into a frequency domain to provide frequency domain data, calculating a slowness-frequency coherence function using the frequency domain data [0058, Fig. 6 step 63, 64])
	calculating a slowness density log of the slowness-frequency response; (coherence function, variable-density ‘VD’, with the peak of the function ‘center of the VD image’ [0037, Fig. 1B], VD image display of a slowness probability density function, denoted by SPD [0041, eq. 11, Fig. 2A-2B])
	obtaining an initial shear slowness estimate based on the slowness density log; (selecting slowness dispersion data from peaks of the slowness-frequency coherence function, i.e. equivalent to the center of slowness density log [0009], selecting slowness dispersion data from peaks of the slowness-frequency coherence function [0058, Fig. 6 step 65])

Tang further discloses “generating a dispersion model comprising one or more model parameters; (analytical curve to fit the actual dispersion data, the fitting curve disclosed herein contains a minimal set of only four parameters [0020]; dispersion characteristics, model parameters, curve on the frequency axis, implying a dispersion model [0027-0029]) and 
	“performing a dispersion auto match inversion to obtain a final shear slowness estimate, the dispersion auto match inversion based on at least the slowness-frequency response and the dispersion model” (The curve fitting is done by minimizing the following objective function constructed as the misfit error between the theoretical curve, 

However, Tang does not explicitly cite “performing a dispersion auto match inversion to obtain a final shear slowness estimate”.

Collins also discloses “generating a dispersion model comprising one or more model parameters” (dispersion curves, i.e., the expected slowness of a given acoustic wave mode as a function of frequency for a given set of parameters, the model parameters [0039, Fig. 8, step 804]) and 
	explicitly discloses  “performing a dispersion match inversion to obtain a final shear slowness estimate” (determine the best-matching parameterized dispersion curves [0037, Fig. 7 block/step 718], slowness of mode X, coefficients as a function of frequency [0040], objective function for the inversion algorithm to minimize with respect to γ and s [0041, eq. 6]; the set of theoretical curves, provide an estimate of what the shape of the dispersion curves, equivalent to the dispersion model, estimate what portions of the dispersion curves computed from the data have substantial noise, equivalent to the slowness-frequency response [0050], solves for shear wave slowness [0052, Fig. 8 block/step 808, 810, 816], equivalent to obtaining a final share slowness estimate).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings 

Tang further discloses “wherein obtaining an initial shear slowness estimate further comprises performing edge fitting by:” (detecting edge of the peak distribution [0007 line 5 from the end], detecting the edge of the peak may also provide an estimate of the formation slowness, curve-fitting method [0041 line 5-1 from the end]; slowness curve tracks the edge of the SPD function quite well. We recall that the method of Huang and Yin (2005) estimates the formation slowness by detecting the edge of the histogram [0042]), 
	“a fitting range” (calculate the slowness-frequency coherence function in … slowness range of 490-820 us/m  [0037], the curve-fitting method, within wide range between 260 and 920 us/m, slowness probability density function [0041, Fig. 2], As shown in Panel 21 of FIG. 2B, this slowness curve tracks the edge of the SPD function quite well, detecting the edge of the histogram, which, in our case, is the SPD function shown in Panel 21 [0042, Fig. 2B]) and 
	“calculating the initial shear slowness estimate based on the minimized misfit“ (a minimum of the misfit error function in the vicinity of the approximate values using a local minimization method and the approximate values as an initial estimate [claim 11]). 



Ivosev discloses “determining a fitting range” (fitting probability density to a segment of data thought to include a peak [0019]; the data points with nonzero confidence values [0032-0033], equivalent to a fitting range),
	“minimizing a misfit between a density log and an edge fitting function (minimizes the sum of squared differences or the sum of orthogonal differences between the peak predictor, equivalent to an edge fitting function, and the data points with nonzero confidence values, equivalent to a density log [0032])
	and calculating the initial data position estimate based on the minimized misfit; (the optimum fit. Model parameters can include… position … of … density functions [0033], equivalent to interested initial data position estimate corresponding the edge or peak).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Ivosev to perform “determining a fitting range; minimizing a misfit between an actual edge of the slowness density log and an edge fitting function; and calculating the initial shear slowness estimate based on the minimized misfit” for an accurate estimate of shear slowness to obtain the most sought-

As per claims 2, 11 and 17, Tang, Collins and Ivosev disclose claims 1, 10 and 16 set forth above.
Tang further discloses “wherein the dispersion auto match inversion is further based on the initial shear slowness estimate (selecting slowness dispersion data [0009, 0058, Fig, 6 step 65]) and comprises minimizing the difference between the slowness-frequency response and the dispersion model. (dispersion curve, mathematical function, in terms of the wave slowness and four variable parameters [0027, eq. 5, 6], With the four parameter function, we want to fit the dispersion characteristics, representing the dispersion model, minimization [0029, eq. 7], fitting comprises minimizing the following misfit error function between a theoretical curve and the slowness dispersion data [claim 9]).

As per claims 3, 12 and 18, Tang, Collins and Ivosev disclose claims 1, 10 and 16 set forth above.

Tang further discloses “model parameters” (model parameters, fitting curve, minimal set of only four parameters [0020], fit the dispersion characteristics of a guide wave mode, “model” parameters [0029]”, but does not explicitly disclose “wherein obtaining the final shear slowness estimate comprises calculating the one or more model parameters for a final dispersion model”.

Collins further discloses “wherein obtaining the final shear slowness estimate comprises calculating the one or more model parameters for a final dispersion model” (the model parameters, With these seven parameters, a corresponding dispersion curve can be retrieved from the library [0039, Fig.8], Based on the current parameter values, the process solves for shear wave slowness, equivalent to the final shear slowness estimate [0052, Fig. 8 clock/step 804, 808]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Tang in view of Collins to “calculate the one or more model parameters for a final dispersion model and obtain the final shear slowness estimate” for an accurate estimate of shear slowness to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically.

As per claims 5, 14, Tang, Collins and Ivosev disclose claims 1 and 10 set forth above.
Tang further discloses 
	wherein extracting a slowness-frequency response further comprises generating a 2D coherence/semblance slowness-frequency map of the acoustic waveforms. (calculating a slowness-frequency coherence function using the frequency domain data [0058, Fig. 6 step 64], The slowness-frequency coherence of the data is displayed in FIG.5C [0057])

As per claim 6, Tang, Collins and Ivosev disclose claim 1 set forth above.
Tang further discloses 
	wherein extracting a slowness-frequency response further comprises transforming the acoustic waveforms from the time domain to the frequency domain. (Transforming the acoustic waveform data into a frequency domain to provide frequency domain data [0058, Fig. 6 step 63, claim 1])

As per claims 7 and 15, Tang, Collins and Ivosev disclose claims 1 and 10 set forth above.
Collins further discloses 
	wherein the one or more model parameters are adjusted to compensate for the influence of one or more formation and borehole parameters on the dispersion model. Collins (adapt weights, adjust slowness … estimate [0052, 0057, Fig. 8 block/step 806, 814], adjusting the frequency-dependent weighting based on localized variance of the derived dispersion curve from a dispersion curve approximation [claim 3 & 12])
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Tang in view of Collins to adjust the one or more model parameters for compensating the influence of one or more formation and borehole parameters on the dispersion model to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically.

As per claims 8 and 20, Tang, Collins and Ivosev disclose claims 3 and 18 set forth above.
Collins further discloses 
	generating adjusted dispersion models by inserting the one or more model parameters for the final dispersion model into dispersion library, wherein the dispersion library can be adjusted for different borehole and formation scenarios. (a pre-computed library of dispersion curves, i.e., the expected slowness of a given acoustic wave mode as a function of frequency for a given set of parameters, With these seven parameters, a corresponding dispersion curve can be retrieved from the library [0036], the library should be expanded to include the necessary region [0046], extend the equations, for other parameters [0046])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Tang in view of Collins to generate adjusted dispersion models by inserting the one or more model parameters for the final dispersion model into dispersion library and adjust the dispersion library for different borehole and formation scenarios to obtain the most sought-after information relating to the location and accessibility of hydrocarbon gases and fluids economically.

As per claim 9, Tang, Collins and Ivosev disclose claim 1 set forth above.
Tang further discloses 


Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.

	Wu (US 20060120217 A1) discloses obtaining a model dispersion curve based on a borehole-formation model having a set of borehole-formation parameters [abs] and performing a dispersion auto match inversion to obtain a final shear slowness estimate (match, in the least square sense, the measured waveforms to a tool-borehole-formation model [0066], the inverted DTs, representing formation shear slowness, values match the model DTs values almost exactly with negligible errors [0090]).

	Huang (US 20080027650 A1) discloses Phase slowness coherence, slowness curve (808) which can be used as an objective function from which an anomaly, such as a local maximum or minimum (810), can be identified as representative of an estimate of the formation slowness [abs]; coherence curve [Fig. 8A-8D], dispersion curve [Fig. 9A]; probability density function of dispersion curve [0055, 0061, 0082, 0120]

	Zhang (Z. Zhang and et al, “Robust estimation of shear slowness from quadrupole mode in LWD environment”, The 18th Formation Evaluation Symposium of 

	Mandal (B. Mandal, “Borehole Acoustic-Array Processing using Model-Based Adaptive Filtering”, SEG San Antonio 2011 Annual Meeting) discloses a model-based adaptive filtering method applied prior to the standard semblance processing to minimize the dispersion of the different modes of propagation along the borehole and A model-based fitting polynomial is established to obtain a frequency window for any borehole sizes and formation types [abs].

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DOUGLAS KAY/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863